      Case 4:20-cv-00007-DN Document 10 Filed 08/19/20 PageID.39 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 KAYODE R. QUADRI,

                         Plaintiff,                   MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
 v.

 JAMES STANLEY et al.,                               Case No. 4:20-CV-7 DN

                         Defendants.                 District Judge David Nuffer




         Plaintiff has not responded to the Court's April 22, 2020, Order to within thirty days show

cause why his case should not be dismissed for failure to comply with the Court's order to submit

an initial partial filing fee. (ECF No. 8.) Indeed, the Order to Show Cause was returned to sender,

marked, “ATTEMPTED – NOT KNOWN UNABLE TO FORWARD.” (ECF No. 9, at 3.) And,

Plaintiff has not since updated his address with the Court as required. See D. Utah Civ. R. 83-

1.3(e) ("In all cases, counsel and parties appearing pro se must notify the clerk's office

immediately of any change in address, email address, or telephone number.").

         Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

                DATED this 19th day of August, 2020.

                                              BY THE COURT:



                                              DAVID NUFFER
                                              United States District Judge
